Citation Nr: 1716664	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for diplopia.

2.  Entitlement to an effective date prior to July 30, 2012 for a total disability based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the need of regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L. P.

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, from September 1990 to May 1991, and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The June 2010 rating decision assigned an initial noncompensable rating for diplopia.

The May 2015 rating decision denied entitlement to special monthly compensation (SMC) based on the need of regular aid and attendance.  In July 2015, the Veteran filed a timely notice of disagreement regarding the denial of SMC, which puts the issue in appellate status.  This notice of disagreement has not been addressed by the Agency of Original Jurisdiction (AOJ) through the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be addressed in more detail in REMAND section below.

TDIU is an element of the appeal of the initial rating assigned for diplopia because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes a May 2013 rating decision granted TDIU, effective July 30, 2012, based on a freestanding TDIU claim.  The Veteran did not appeal the effective date assigned for TDIU.  Nevertheless, the issue of entitlement to an earlier effective for TDIU remains on appeal as an element of the appeal of the initial rating for diplopia because the date of claim for that disability predates the Veteran's July 2012 freestanding TDIU claim.  

The Veteran appeared at a hearing before the undersigned in January 2017.  A transcript of the hearing is of record.

The issues of entitlement to SMC based on the need of regular aid and attendance and entitlement to an effective date prior to July 30, 2012 for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of evidence indicates the Veteran experienced occasional diplopia from approximately 2004 to 2012 and constant diplopia that is correctable with spectacles that include special prismatic correction thereafter.


CONCLUSION OF LAW

The criteria for an initial compensable rating for diplopia have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6090 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2004 and March 2006.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes the Veteran's service, VA, and private treatment records.  VA obtained relevant records from the Social Security Administration (SSA) in May 2015.  VA provided eye examinations in November 2004, June 2009, February 2010, June 2013, and May 2016.  There is nothing that suggests the examination reports are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected diplopia (or double vision) is evaluated under Diagnostic Code 6090.  See 38 C.F.R. § 4.79.  The percentage ratings under Diagnostic Code 6090 are based on the degree of diplopia and the equivalent visual acuity.  A note to Diagnostic Code 6090 indicates diplopia that is occasional or that is correctable with spectacles is noncompensable in accordance with 38 C.F.R. § 4.31.  The Board notes the rating criteria for diseases of the eye were amended during the pendency of this appeal.  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (effective Dec. 10, 2008).  Prior to December 10, 2008, diplopia that was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).

Here, the preponderance of evidence establishes the Veteran's diplopia has been correctable and/or occasional throughout the appeal period.  The Veteran was granted service connection for diplopia, effective June 23, 2004, by a June 2010 rating decision.  The AOJ assigned a noncompensable based on a lack of active symptomatology because the Veteran denied experiencing diplopia at the time of February 2010 VA examination, essentially a finding of occasional diplopia.  As noted above, occasional diplopia was not a considered a disability prior to December 10, 2008.  Nevertheless, the Board will not disturb the effective date of service connection assigned by the AOJ in the interest of due process.  Thus, the requisite rating period runs from June 23, 2004 to the present.

The Veteran was first examined for his service connection claim for diplopia in November 2004.  The November 2004 examiner determined the Veteran was experiencing fusion, rather than diplopia at the time of the examination.  The November 2004 further explained the Veteran may be experiencing a phoric condition after compensating for periods of diplopia in the past, but reiterated there was no significant diplopia shown on examination.

In June 2009, the Veteran was scheduled for a second VA examination.  During the June 2009 examination, the Veteran responded "yes" when asked if he still sees double.  The June 2009 VA examiner determined the Veteran was experiencing intermittent diplopia that was only partially correctable, but concluded the condition had recently improved after reviewing the medical evidence of record at the time of the examination.  

The Veteran was scheduled for a third VA examination in February 2010.  The Veteran indicated he was not experiencing diplopia at the time of the examination.  The Veteran informed the February 2010 VA examiner that his diplopia "comes and goes."  The February 2010 VA examiner reported diplopia was not shown during the examination after completing red lens testing.

The Veteran was scheduled for a fourth VA examination in June 2013.  During the June 2013 examination, the Veteran reported he had been experiencing constant diplopia since approximately 2012.  The June 2013 VA examiner confirmed the Veteran was experiencing diplopia through objective testing; however, the June 2013 VA examiner concluded the Veteran's constant diplopia is correctable with spectacles that include special prismatic correction.

The Veteran was scheduled for a fifth VA examination in May 2016.  The May 2016 VA examiner also determined the Veteran was experiencing constant diplopia that is correctable with spectacles that include special prismatic correction.

The history of diplopia recorded in VA examination reports is consistent with the history recorded in the Veteran's treatment records.  Occasional diplopia is noted throughout treatment records from 2004 to 2012.  In October 2012, a VA provider noted the Veteran's reports of intermittent diplopia, but determined his reports were too inconsistent at that time to prescribe spectacles that include special prismatic correction.  During a December 2012 SSA examination, the Veteran reported "seeing double all the time."  This is the first documented report of constant diplopia in the evidence of record.  Treatment records from 2013 to the present include notations of constant diplopia, consistent with the Veteran's reports during the December 2012 SSA examination.

In sum, the Board finds the preponderance of evidence indicates the Veteran experienced occasional diplopia from approximately 2004 to 2012 and constant diplopia that is correctable with spectacles that include special prismatic correction thereafter.  Treatment records and the November 2004, June 2009, and February 2010 VA examination show the Veteran experienced occasional diplopia from 2004 to some point in late 2012 to early 2013.  After this point in time, the Veteran began experiencing constant diplopia.  Yet, June 2013 and May 2016 VA examination reports show the Veteran's diplopia has been correctable with spectacles that include special prismatic correction during the period in which he has experienced more consistent periods of double vision.  As such, the Board finds a noncompensable rating is warranted throughout the appeal period because there is no point in the appeal period when the Veteran's diplopia has been found to be more than occasional while simultaneously being found to be not correctable with spectacles.

The Board acknowledges the Veteran's credible testimony during the January 2017 hearing regarding the current severity of his disability.  The Board has no doubt he presently experiences symptoms related to diplopia with the severity and frequency reported during the hearing; however, the expert medical evidence of record indicates these symptoms are correctable by spectacles that include special prismatic correction.  As such, the Board is bound by the VA rating schedule, which indicates even constant diplopia is noncompensable if it is correctable by spectacles.  See 38 C.F.R. § 4.79, Diagnostic Code 6090.  The Board is not permitted to consider alternate diagnostic codes because diplopia is specifically listed in the VA rating schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (indicating a listed condition must be rated under the diagnostic code that specifically pertains to it).

The Board is remanding the issue of entitlement to an effective date prior to July 30, 2012 for TDIU for initial adjudication by the AOJ.  Thus, further discussion of whether TDIU is warranted in the context of the issue finally adjudicated by this decision is not necessary.


ORDER

Entitlement to an initial compensable rating for diplopia is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the May 2015 rating decision that denied SMC based on the need of regular aid and attendance.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

Additionally, TDIU is an element of the Veteran's appeal of the initial rating assigned for diplopia because unemployability has been raised by the record.  See Rice, supra.  As explained in the introduction, entitlement to TDIU was granted effective July 30, 2012 based on a freestanding claim for TDIU.  There is no indication the AOJ adjudicated entitlement to TDIU as an element of the appeal of the initial rating for diplopia.  The rating period for this disability predates the current effective date for TDIU.  The Board finds the AOJ should adjudicate, to include on an extra-schedular basis, the issue of entitlement to an effective date prior July 30, 2012 for TDIU to ensure the Veteran is afforded the requisite due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003); see also 38 C.F.R. § 4.16(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issue of entitlement to SMC based on the need of regular aid and attendance.  

2.  Develop and adjudicate the issue of entitlement to an effective date prior to July 30, 2012 for TDIU, to include on an extra-schedular basis, per the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought on appeal remains denied, issue a statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


